Allow me, Sir, at the
outset to congratulate you heartily on your election to
the Presidency of this General Assembly. Finland is a
close friend and partner within the Nordic community.
We wish you success with this challenging task and
pledge to you the full support of the Icelandic
delegation.
The Millennium Declaration provides the
commitments of the world community in the new
century. To prevent conflicts, maintain international
peace and security and make peace an achievable goal
at the end of armed conflicts, we need to continue
strengthening the United Nations and the international
legal system as a whole. Iceland has always supported
verifiable arms control and arms reduction measures
and will continue to support realistic disarmament
proposals aiming at maximum security with a
minimum of weapons. It is appalling to note the
enormous sums being spent on weapons, while the
money could be used to significantly improve the lives
of millions.
Today, when there is an obvious need to assess
the United Nations ability to conduct peacekeeping
operations, it has proved extremely important to have a
Secretary-General who has such a deep knowledge of
the matter through his own experience. I would like to
commend the Secretary-General for taking the
initiative to ask a panel of prominent experts in the
field to assess the situation. I welcome the Brahimi
report. Its recommendations should be implemented as
soon as possible.
Even though my country does not have a military,
it has been able to participate in peacekeeping
operations. It has done so in the Balkans by providing
medical staff, policemen and experts in the fields of
law, the media and women's rights. We have noted with
interest the recommendations made in the Brahimi
report concerning the non-military aspects of peace
operations. We will be studying them carefully now
that we are in the process of looking into how we can
strengthen our contribution to peacekeeping in the
future.
The report states that expressions of general
support in the form of statements and resolutions must
be followed up with tangible actions. We will be taking
these words of wisdom seriously in our policy-making.
In the preparations for the Millennium Assembly,
the Secretary-General encouraged Member States to
engage more effectively in the international legal
framework by acceding to a number of legal
instruments. One to which Iceland has decided to
accede is the Convention on the Safety of United
Nations and Associated Personnel.
The Security Council has the primary
responsibility for the maintenance of international
peace and security. Unfortunately, it has not succeeded
in reflecting the tremendous changes in the
international arena which have taken place since its
establishment. In order to ensure its credibility in years
to come, the reform process has to be accelerated.
The rules of international law governing the
relations between States are now well established; this
also applies in the fields of human rights and
humanitarian law. These rules set out the rights and
obligations of States and individuals. But ground rules
do not suffice if it is not possible to enforce them.
There are mechanisms to ensure respect and
compliance with these rules, such as the General
Assembly, the Security Council and peacekeeping
missions. As a complement to these mechanisms, an
effective international court system should be available
to bring those who breach these rules to justice, at the
same time serving to deter potential perpetrators.
With this in mind, I believe that the greatest
achievements towards strengthening the international
legal system in recent years have been the
establishment of the International Criminal Tribunals
for the Federal Republic of Yugoslavia and for Rwanda
and the adoption of the Rome Statute of the
International Criminal Court. Iceland has ratified the
Rome Statute and encourages all other States to do so.
I welcome the proposal to include cooperation
between the United Nations and the Council of Europe
in the agenda of this session of the General Assembly. I
had the honour of chairing the Council of Ministers of
the Council of Europe last year. I am therefore well
aware of the important contribution made by the
Council to peace and stability in Europe, especially in
the field of human rights. The United Nations, the
Organization for Security and Cooperation in Europe
(OSCE), the North Atlantic Treaty Organization
(NATO), the Council of Europe and other organizations
14

responded to the serious situation in the Balkans by
joining forces and working together to make
reconstruction achievable.
In Kosovo, the politically motivated and inter-
ethnic violence must be stopped. Rogue elements
cannot be allowed to destroy possibilities created by
the international community. One ethnic group must
not be allowed to win at the expense of another. The
Kosovars have been provided with a unique
opportunity to build a just community in the region —
a community where the fundamental freedoms and
rights of every individual and minority group are
respected. Only by utilizing this opportunity are
Kosovars going to be able to build a stable foundation
for lasting peace and stability for future generations.
The same can be said about similar situations
elsewhere in the Balkans, such as in Bosnia and
Herzegovina.
The international community has taken on an
enormous task in building a whole new civic structure
within Kosovo. The development of a legal system and
free media have been two challenging tasks. The
elections to take place in October are also going to be
challenging. Hopefully, they can be carried out in an
orderly and peaceful manner.
It is very important to include women in the
political process. In this respect, I would like to
commend the United Nations Development Fund for
Women (UNIFEM) for the good work carried out in
Kosovo, not only in the political field but also in
fighting violence against women and in promoting
women's participation in economic activities.
The importance of human rights in securing long-
term stability and security, both within and between
countries, cannot be overestimated. It is therefore
essential that no compromises be accepted in this field,
and our aims should remain high.
The Security Council should be commended for
discussing the grave humanitarian crisis and security
threat posed by the HIV/AIDS epidemic, particularly in
sub-Saharan Africa, and also for discussing the issue of
children and armed conflict. The discussion in the
Council has served to concentrate the attention of the
international community on these issues and led the
way for others to take the measures required. Both
issues affect children in a very serious manner. I expect
them to feature prominently on the agenda of next
year's special session to follow up the World Summit
for Children. I also welcome the decision to hold a
special session of the General Assembly on the
enormous problem of HIV/AIDS and international
efforts to combat it.
The rights of women were significantly enhanced
with the adoption last year of the Optional Protocol to
the Convention on the Elimination of All Forms of
Discrimination against Women. Iceland has signed the
Protocol and is preparing its ratification.
I cannot fail to condemn the terrible plight of
those women around the world who are still enduring
major human rights abuses, including female genital
mutilation and trafficking, as well as severe restrictions
on their freedom of movement and the right to work.
During the Millennium Summit, the Prime
Minister of Iceland signed the two Optional Protocols
to the Convention on the Rights of the Child. Iceland
welcomes their adoption and hopes that they will
further secure the human rights of children.
We have to put extra effort into working towards
the elimination of racial discrimination. It is worrying
to note the trend towards increasing racism and
xenophobia in certain parts of the world, including
Europe. This needs to be fought at all levels. The
World Conference to be held in South Africa next year
will without doubt play an important role. Iceland
welcomes this Conference and feels that, in the light of
history, South Africa is a very appropriate venue for it.
As reflected in the report of the Secretary-
General, “We the peoples”, fighting poverty remains
one of the main challenges to the United Nations.
People living in poverty do not have the opportunity to
exercise many of their fundamental rights and
freedoms. They cannot benefit from the possibilities of
globalization. We need to reverse the current trend, as
decided at the Millennium Summit. But more needs to
be done. Globalization and new technologies offer
many opportunities to reduce poverty at a faster rate
than in the past.
We have been strengthening our development
cooperation, both bilaterally and multilaterally. At the
bilateral level, we have concentrated on a group of
African countries with a focus on strengthening their
fishing industry and education and health areas, with
the potential to positively alter the lives of people in
need. On the multilateral level, we will be contributing
to the Heavily Indebted Poor Countries Debt Initiative
15

through the World Bank and the International Monetary
Fund.
Most of our decisions are based on compromises,
in which each and every one of us has to give a little in
order to reach an agreement. It is very important to
keep this in mind, not only when we discuss substance,
but also when the time comes for us to pay our dues,
both to the regular budget and to the peacekeeping
budget. It is crucial for the good functioning of this
Organization that all Members pay their contributions
fully, on time and without any conditions.
In recent years, the oceans of the world have
received increased attention in the General Assembly.
We welcome this development. Iceland's economy is
based on the sustainable harvest of living marine
resources. The health and responsible stewardship of
the oceans are therefore of critical importance to us.
Last year, we resolved to improve United Nations
coordination in the area of ocean affairs. Towards that
end, we established an Informal Consultative Process
to discuss the Secretary-General's report on the oceans
and the law of the sea. I was pleased with the
implementation of this decision of the first Meeting of
this Process last spring.
However, we must act carefully when seeking to
improve our coordination and cooperation in this area.
Ocean issues must be addressed at the appropriate level
and be consistent with the rights and obligations laid
down in the Convention on the Law of the Sea. We
must fully respect the sovereign right of States over
their natural resources and the competence of existing
international organizations. Above all, the integrity of
the Convention must be preserved. We must be mindful
that the Convention provides the legal framework
within which all activities in the oceans and seas must
be carried out.
The United Nations specialized agencies have an
important role to play in promoting the conservation
and sustainable use of the oceans. A key area in this
respect is marine scientific research. We need more
accurate and policy-oriented information on the state of
the oceans. Coordination towards that end would be a
worthy task for the new Informal Consultative Process
on Ocean Affairs.
At the onset of a new millennium, it is more
pressing than ever before to ensure the access of people
in the developing countries, especially in rural areas, to
readily available and sustainable energy. Today, about
one third of the world's population does not have such
access, and this situation is obviously a serious
obstacle to the development of these communities. In
my country, we have been able to bring sustainable
energy to all households in the country. We are sharing
our experience and knowledge with the developing
countries through the United Nations University
Geothermal Training Programme, which is located in
Iceland and funded by my Government.
The 1992 Earth Summit in Rio created a
momentum for building a secure future for humankind
and life on Earth under the banner of sustainable
development. Soon, world leaders will meet again at a
global conference to take stock of the progress made in
meeting these challenges, laid down in Agenda 21 and
the other Rio agreements. It is indeed true that we have
not been able to live up to all the expectations raised in
Rio, but we should not fail to acknowledge the
progress that we have made.
The concept of sustainable development has truly
become accepted as a fundamental guiding strategy in
environmental and socio-economic affairs. In my own
country, which is dependent on fisheries, we believe
that we are reaping the benefits of the sustainable-use
regime for our fish stocks in the form of a healthy
ecosystem and a robust economy. Regional and
international efforts to prevent the pollution of the
oceans have continued to gather strength and we can
expect further efforts, in particular to control pollution
from land-based sources.
It is my belief that, in charting a course for the
future, we should be looking at success stories and
learning from them, rather than concentrating on the
obstacles we face. Let us be guided by the doers, but
not the doom-sayers.